Citation Nr: 1339521	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  09-40 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 27, 2011, and in excess of 20 percent since July 27, 2011, for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1973. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  In June 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) for further development.

In a May 2012 rating decision, the RO increased the rating for peripheral neuropathy of the right lower extremity to 20 percent effective July 27, 2011.  As that increase does not represent the maximum rating available, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2011 remand, the Board requested that any outstanding medical records be obtained and the Veteran be afforded a VA examination.  The AMC obtained additional VA medical records and afforded the Veteran an examination in July 2011.  However, the report of that examination is incomplete.  

The Veteran's peripheral neuropathy of the lower extremities has been rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2013).  Under that code, complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and with flexion of the knee weakened or (very rarely) lost, warrants a maximum 80 percent rating; severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; moderate incomplete paralysis warrants a 20 percent rating; and mild incomplete paralysis warrants a 10 percent rating.

While the July 2011 VA examination report indicates that the examination was being conducted for peripheral neuropathy, the report does not appear to be specific to peripheral neuropathy and is incomplete.  First, the examiner cites to a diagnostic test specific to peripheral vascular disease, for which service connection is in effect but is not on appeal.  Second, the examiner lists the problems for consideration as diabetes, adenocarcinoma, and arteriosclerosis.  Third, and most importantly, while the examiner provides findings for reflex and sensory examinations, the examiner does not provide findings for a motor examination.  As indicated above, Diagnostic Code 8520 evaluates peripheral neuropathy based in part on degrees of muscle weakness and atrophy.  Without the findings of a motor examination, the report is incomplete.  Thus, a new examination is needed, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Prior to the examination, any outstanding VA medical records should be obtained.  The record, including the Veteran's Virtual VA file, contains treatment notes from the Murfreesboro VA Medical Center (VAMC) dated through April 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Murfreesboro VAMC since April 2013.

2.  Then, schedule the Veteran for a VA peripheral nerves examination to determine the severity of his peripheral neuropathy of the lower extremities.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical history, and the examiner must indicate that the claims file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of the Veteran's peripheral neuropathy of the lower extremities, including symptoms and resulting complications, should be provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

